The Chancellor.
According to the complainant’s own testimony he and the defendant, at the close of the alleged partnership transactions, met and adjusted the partnership accounts; the fact and amount of the loss was ascertained; and the defendant premised to pay the complainant (who had put in all the cash which the business used) his one-half part of the loss. Not only so, but the complainant testifies that the defendant actually paid on account of the loss the sum of $400.
If partners settle their accounts and admit a balance, an action at law will lie to recover such balance. Redden v. Ellis, 4 Harr. 309; Robinson v. Green’s Adm’r., 5 Harr. 115; Martin v. Solomon's Adm’x., 5 Harr. 344. If, therefore, the complainant’s testimony is to be accepted at its full value, he has a remedy at law. Where partners themselves have stated the account, they have done that which generally it is the principal object of the ordinary partnership bill in equity to accomplish. Accordingly it is the rule that in such cases equity will decline to entertain a bill by one partner against another for the balance found by their own stated account to be due. Finley v. Lynn, 6 Cranch, 238, 3 L. Ed. 211; McGehee v. Dougherty, 10 Ala. 863; Jackson v. Powell, 110 Mo. App. 249, 84 S. W. 1132; Taylor v. Shaw, 2 Sim. & S. 12; Endo v. Caleham, Younge & C. Ch. 306. This principle puts the complainant out of court. His bill is really one to collect a balance which by his own statement the defendant, after settling the accounts and striking a balance, admitted to be due and promised to pay. If the complainant’s statement be correct, there is no occasion for the Court of Chancery to intervene in his behalf.
The bill must be dismissed with costs on the complainant. The sole point of view on which my disposition of the case turns is the foregoing one. I decide nothing on the facts in favor of either party.- Questions on the facts are left open to be litigated elsewhere in case either party raises them.
Let a decree be prepared accordingly.